Title: To Thomas Jefferson from Martin de Villeneuve, 22 December 1791
From: Villeneuve, Martin de
To: Jefferson, Thomas


Boston, 22 Dec. 1791. He recalls with pleasure his visit with TJ in Paris with the recommendation of Comte de Montmorin and in the company of Mr. J. Fitzsimons. He wishes to know whether Article xii of the 14 Nov. 1788 Consular Convention between the United States and France governs the settlement of differences between French citizens or whether Article xiii allows French merchants in the U.S. to have their differences settled by an American court without the consent of the local French consul. He has transferred a dispute between himself and another French merchant over the seizure of a vessel to the local Court of Common Pleas, not only because this tribunal renders justice promptly, but also because he has learned that the French consul here has been present at cases heard by this court involving French subjects. He excuses himself for writing a second letter on this subject and notes that the French consul also awaits TJ’s reply.
